          Case 1:19-cv-09047-CM Document 16 Filed 06/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JESSE KORMAN,

          Plaintiff,

      -against-                                              No. 19-cv-9047

 THE BRONX CHRONICLE, L.L.C.

           Defendant.



       ORDER DENYING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

McMahon, C.J.:

        Plaintiff Jesse Korman, a professional photographer, commenced this copyright
infringement action against Defendant The Bronx Chronicle, L.L.C. (the “Chronicle”) seeking
monetary relief for the Chronicle’s alleged unauthorized reproduction and publication of
Korman’s photograph of the politician Alexandria Ocasio-Cortez, which he owned and
registered under the Copyright Act, 17 U.S.C. § 101 et seq. (See generally Dkt. No. 1, Compl.,
Exs. A & B.)

        On September 30, 2019, Plaintiff filed the initial complaint in this action. (Dkt. No. 1.)
Two days later, a copy of the summons and complaint was served on the Chronicle’s authorized
agent. (Dkt. No. 6.) The Chronicle never filed an answer or other motion in response to the
complaint. Accordingly, on January 13, 2020, the Clerk of Court issued a certificate of default
against the Defendant. (Dkt. No. 9.)

        Presently before the Court is Plaintiff’s unopposed motion for default judgment. (Dkt.
No. 13.) A motion for default judgment is governed by Federal Rule of Civil Procedure 55. Rule
55(a) states, “When a party against whom a judgment for affirmative relief is sought has failed to
plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must
enter the party's default.” Fed. R. Civ. P. 55(a). This Circuit has a preference for litigating
matters on their merits. If, as here, a Defendant fails to answer or otherwise contest a complaint,
all well-pleaded allegations in the complaint are deemed admitted. D.H. Blair & Co., Inc. v.
Gottdiener, 462 F.3d 95, 107 (2d Cir. 2006).

       However, before default judgment is granted, plaintiffs are required to comply with this
Court’s individual rules governing default judgments. Under those rules, the Court shall not
consider a motion for default judgment until: (a) at least 30 days have passed since the Defendant
was served with the complaint and summons; (b) plaintiff has served a copy of the Motion for

                                                 1
          Case 1:19-cv-09047-CM Document 16 Filed 06/01/20 Page 2 of 2



Entry of a Default Judgment on the defaulting defendant in the same manner as prescribed for
service of process; (c) the motion is accompanied by a notice informing the defendant that the
Court shall enter a default judgment against them if they fail to appear within 21 days of
receiving the notice; and (d) plaintiff files a Motion for Entry of a Default Judgment, together
with proof of service on the Motion and the Notice, with the Office of the Clerk of the
Court. (Individual Rule IV.E.1.)

        A review of the docket indicates that, while the notice of motion contains the language
required by the court, Plaintiff has yet to file proof that the motion was served in the same
manner as a summons on the Chronicle or its agent. Therefore, the pending motion is
premature. Plaintiff’s request for a default judgment is DENIED, without prejudice to renewal
when proof of service is filed, and 30 days have passed (or 60 days if service is made on a
registered agent) from the effectuation of service.

Dated: June 1, 2020




                                                     ____________________________________
                                                                 Chief Judge

BY ECF TO ALL PARTIES




                                                 2
